Beaver, J., dissenting:
I would affirm the judgment of the court below. It is conceded as it must be under the authority of Brown’s Appeal, 125 Pa. 303, that the interest of the children in the policy became vested at the time it issued. “ Their right to the money depended upon the terms of the contract which was payable to them if she (the wife) was not living at the death of the insured. - They were parties to the contract as truly as she was, and with as clear a right to sue upon it upon the happening of the contingency that made them the payees as she could have had if living.” Such a vested right to the sum of $3,000, the amount of the policy, is to be taken away by the payment of $1,065 to some person designated in the policy as “ the holder.” It is assumed that this person is of the assured rather than the insured, but why ? There is as much reason for supposing that the insured, who paid the ten annual premiums, had this clause relating to the holder inserted for his own benefit as for that of any one of *186the assured. But if the assured be referred to, why the wife rather than the children ? She paid none of the money. Her equities are no greater and her rights not one whit more securely vested than those of the children. If the rights of the latter are to be divested it should be by such clear and unequivocal stipulations in the policy as admit of no doubt or uncertainty.
If called upon to designate “ the holder ” referred to in the sixth condition of the policy, I would say that he is one and only one who has acquired all the rights which became vested at the time of the issuing of the policy, and which can be divested only by the acts of the parties holding them in the absence of anything clearly expressed in the policy to the contrary. The present case affords a good illustration of the evil consequences to which any other conclusion inevitably leads.
President Judge Rice, joins in this dissent and the reasons therefor.